Citation Nr: 0925313	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Propriety of the rating reduction from 40 percent to 20 
percent for a bilateral hearing loss disability.

2. Entitlement to an increased rating for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in Cleveland, Ohio, which implemented a reduction of the 
rating for the Veteran's service-connected bilateral hearing 
loss disability from 40 percent to 20 percent.

Subsequent to the issuance of the March 2008 Statement of the 
Case (SOC), the Veteran submitted additional evidence which 
was not considered by the RO.  The Veteran, through his 
representative, has waived RO consideration of that evidence.  
As such, the Board may consider the appeal.  38 C.F.R. § 
20.1304 (2008).

In September 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The Board emphasizes that a claim for restoration of a 
disability rating is completely separate from a claim for 
entitlement to an increased disability rating.  A restoration 
claim involves a determination as to whether a reduction in 
disability rating initiated by the RO was appropriate, 
whereas an increased rating claim is initiated by the veteran 
and concerns his or her disagreement with the disability 
rating assigned to a service-connected disability.  These 
claims require application of distinctive procedural 
requirements, burdens of proof and law and regulations.  The 
Board, in this decision, is deciding the restoration claim 
and remanding the increased rating claim.

The Federal Circuit has held that if the record shows the 
existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  In this case, the 
Veteran filed a claim for an increased rating for his 
bilateral hearing loss disability in July 2006.  By way of a 
November 2006 rating decision, the RO, rather than 
adjudicating the Veteran's increased rating claim, proposed 
to reduce his rating from 40 percent to 20 percent.  As the 
November 2006 rating decision did not address the Veteran's 
claim for an increase, it is deemed to be a denial of that 
claim.  

The issue of entitlement to an increased rating for a 
bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In November 2006, the RO notified the Veteran of a 
proposal to reduce the evaluation for his bilateral hearing 
loss disability from 40 percent to 20 percent based on an 
improvement shown in his condition.  

2. By rating action dated in July 2007, the RO reduced the 
rating for the Veteran's bilateral hearing loss disability 
from 40 percent to 20 percent, effective October 1, 2007.  

3. At the time of the reduction in July 2007, the 40 percent 
disability rating for the Veteran's bilateral hearing loss 
disability had been in effect for more than five years.

4. The reduction in rating was carried out in accordance with 
applicable procedures under governing VA laws and 
regulations.

5. The Veteran's bilateral hearing loss disability is 
manifested by hearing loss corresponding to auditory acuity 
level III in the right ear and level III in the left ear, per 
Table VI of the VA schedule of ratings.

6. At the time of the reduction, material improvement had 
been shown in the Veteran's bilateral hearing loss 
disability.


CONCLUSION OF LAW

The July 2007 rating reduction from 40 percent to 20 percent 
for a bilateral hearing loss disability was warranted in 
accordance with the governing VA laws and regulations.  38 
U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of the propriety of the rating 
reduction from 40 percent to 20 percent for a bilateral 
hearing loss disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In the case of a claim challenging the propriety of a rating 
reduction, VA must, at a minimum, notify the claimant of the 
criteria considered under 38 C.F.R. § 3.344 related to 
stabilization of disability evaluations.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing his current level of 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Here, a letter was sent to the Veteran in November 2006 
providing information as to what evidence was required to 
challenge the proposed rating reduction.  Moreover, a letter 
dated in September 2006 notified the Veteran of the division 
of responsibilities between VA and a claimant in developing 
an appeal, and informed him of what type of information and 
evidence was needed to establish a disability rating and 
effective date.

To the extent that the notice did not fully address the 
requirements under Vazquez-Flores, it is presumed to be 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  However, such error did not affect the essential 
fairness of the adjudication because, from the statement of 
the case (SOC) in March 2008, a reasonable person would have 
understood what evidence was required regarding current level 
of disability.  Indeed, the SOC included relevant diagnostic 
criteria and also included 38 C.F.R. §§ 3.321 and 4.1, which 
address employability as a rating consideration.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and any notice deficiencies have not resulted 
in prejudice here.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran an appropriate VA audiological 
examination in November 2006.  Although the Veteran has 
argued that this examination was not adequate, the Board 
disagrees.  The Board finds the examination report to be 
comprehensive and adequate upon which to base a decision.  In 
particular, it was noted that the examiner reviewed the 
Veteran's medical records prior to the examination and 
summarized the relevant medical history.  On examination, all 
necessary audiological testing was conducted, and the results 
of such reported and analyzed in detail.  To the extent that 
any tests were not conducted, this was noted as being due to 
functional overlay.  In addition, inter-test consistency was 
found to be poor bilaterally.  In light of the 
aforementioned, the Board finds that the November 2006 
examination was as thorough as it could have been and that no 
useful purpose would have been served in this instance if the 
Veteran had been provided an additional examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Reduction

The Veteran filed a claim in July 2006 for an increased 
rating in excess of 40 percent for his bilateral hearing loss 
disability.  Following the initial development of the 
evidence, the RO initiated the procedure to reduce the rating 
instead.  The Board's analysis of ratings reductions requires 
consideration of both the specific process and the 
evidentiary basis of the reduction.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  The law also 
requires that the veteran be given 60 days to present 
additional evidence showing that compensation should be 
continued at the present level.  Id.

In this case, the aforementioned procedural requirements were 
met.  The RO issued a rating decision in November 2006, which 
proposed the reduction in the disability rating for the 
Veteran's service-connected bilateral hearing loss from 40 
percent to 20 percent.  The Veteran was advised of the 
proposed reduction on November 27, 2006.  In response, the 
Veteran submitted a June 2007 statement, accompanied by lay 
statements from his parents and friends.  The RO issued a 
rating decision in July 2007, implementing the proposed 
reduction to a 20 percent rating, effective October 1, 2007.  
The Veteran was notified of this reduction by a letter dated 
July 23, 2007.

Regulations further provide that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. § 
3.105(e).  Accordingly, making the reduction effective 
October 1, 2007 was proper under the regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  

The Veteran was assigned the 40 percent disability rating, 
effective August 20, 1996, for his bilateral hearing loss in 
a rating decision dated in September 2000.  Therefore, when 
his rating was reduced effective October 1, 2007, it had been 
in effect for more than five years, and the provisions of 38 
C.F.R. § 3.344 apply.

The regulatory requirements for reducing a disability rating 
that has continued at the same level for five years or more 
are more stringent than the general requirements for 
periodically increasing or decreasing a disability rating.  
See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  By regulation, the RO must apply the 
following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of examinations 
and the medical- industrial history . . . to ascertain 
whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction";

(3) "[r]atings on account of disease subject to temporary and 
episodic improvement . . . , will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated"; and

(4) "[a]lthough material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
[consider] whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life".

Brown, 5 Vet. App. at 419 (quoting 38 C.F.R. § 3.344(a)).  
The Court has consistently held that where an RO reduces a 
veteran's disability rating without following the applicable 
VA regulations, the reduction is void ab initio.  See 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 596 (1991).

In this matter, the RO based its decision on the November 
2006 VA examination report, an earlier May 2005 VA 
examination report, and lay statements of the Veteran, his 
father and his friends.  As mentioned above, the Veteran 
argued in a June 2007 statement that the examination used to 
support his rating reduction was inadequate.  He requested 
that he be given another examination to determine the level 
of his hearing loss.  In the July 2007 rating decision, the 
RO determined that the May 2005 and November 2006 VA 
examinations were not inadequate as they met VA's regulatory 
standards for conducting audiological examinations.  

After a thorough review of the claims file, the Board finds 
that the RO did properly comply with the regulatory 
requirements of 38 C.F.R. § 3.344 in reducing the Veteran's 
40 percent disability rating for bilateral hearing loss to 20 
percent.  Specifically, the record reflects that the RO 
reviewed the entire record of examinations and the Veteran's 
medical history and determined that the November 2006 
audiological examination was full and complete.  The RO also 
explained that the rating reduction was based upon two 
audiological examinations showing improvement in the 
Veteran's service-connected hearing loss and that it was 
reasonably certain that improvement would be maintained under 
the ordinary conditions of life.  

Accordingly, the reduction in the disability evaluation for a 
bilateral hearing loss disability from 40 percent to 20 
percent was proper.  38 C.F.R. § 3.344(c).


ORDER

The rating reduction from 40 to 20 percent for a bilateral 
hearing loss disability was warranted.


REMAND

As explained in the introduction, although the November 2006 
rating decision proposed a reduction of the disability rating 
for the Veteran's bilateral hearing loss and failed to 
specifically address his claim for an increased rating, the 
latter claim is deemed denied.  See Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  Following the issuance of 
the November 2006 rating decision, the Veteran submitted a 
June 2007 statement asserting that his hearing loss had not 
improved, but that it had worsened instead.  The Board finds 
that this statement can be reasonably construed as not only 
an expression of the Veteran's disagreement with the proposed 
rating reduction, but also as his notice of disagreement 
(NOD) with the denial of the increased rating claim.  A 
statement of the case (SOC) addressing the increased rating 
issue has not yet been issued to the Veteran.  As the Veteran 
has initiated an appeal by filing a timely NOD, the claim 
must be remanded to allow the RO to provide the Veteran with 
an SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the 
issue of entitlement to a higher rating 
for his bilateral hearing loss 
disability.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






 Department of Veterans Affairs


